DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-8 and 17-20 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed paranasal sinus device which comprises a bioabsorbable expandable cavity member.
The closest prior art of record is Bell et al (U.S. Pub. 2004/0091543 A1, hereinafter “Bell”). However, this reference does not disclose the device as claimed.
Bell discloses a bioabsorbable cavity member (see Bell at paras [0069], [0083]) sized and shaped to fit within a paranasal sinus cavity, the cavity member comprising a prong structure (e.g., as illustrated in Fig. 19 prongs 62 extend from body 60; in Fig. 20A prongs 6 extend from body 64; and in Figs. 20B-F prongs 121 extend from a cylindrical body) which comprises at least three filaments that flex radially outwardly (see Bell at paras [0080], [0081], [0083]). 
However, Bell does not disclose that each of the plurality of filaments has a length between about 2 cm and about 5 cm as recited in claims 1 and 17. Bell discloses that the filaments are intended for interacting with one another to aggregate and occlude the vessel at the 
Further, it is acknowledged that Bell discloses an embodiment in which an embolic composition may have a length of up to 5 cm (see Bell at para [0083] disclosing an embolic particle 120 which may have a length up to about 50 mm). However, Bell does not appear to disclose that any filaments are provided on this particle. Presuming, for the sake of argument, that a skilled artisan would conclude that filaments are designed to be provided on this particle (based on a broad disclosure in para [0083] of Bell that the particle 120 “can be formed into any of the shapes described herein”), it is not clear what length such filaments would be – much less that such filaments would be about 2 cm to about 5 cm in length as required in claims 1 and 17. Further, if a skilled artisan concluded that filaments are designed to be provided on the particle 120, it is not clear whether modifying the filaments to be about 2 cm to about 5 cm in length would predictably and successfully perform the intended function of tangling and aggregating properly.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly be labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/19/2021